Citation Nr: 1451248	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for ischemic heart disease with erectile dysfunction.

2. Entitlement to an effective date prior to January 25, 2010, for the grant of service connection for ischemic heart disease with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran requested a Travel Board hearing in September 2012, but cancelled the hearing in May 2013. 

The issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease with erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for ischemic heart disease was received on January 25, 2010.


CONCLUSION OF LAW

An effective date prior to January 25, 2010, is not warranted for the award of service connection for ischemic heart disease with erectile dysfunction.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any evidence pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease that remains outstanding.  The Board is remanding the claim for entitlement to a rating in excess of 30 percent for ischemic heart disease to obtain outstanding VA treatment records from February 2013, but such records are not relevant to the earlier effective date issue as they document a period of time subsequent to the already established effective date of January 25, 2010.  Thus, they are not relevant to the issue of an earlier effective date, and VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Veteran argues he is entitled to an earlier effective date for the grant of service connection for ischemic heart disease with erectile dysfunction. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The application of this exception will be addressed below.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim for service connection for a "heart condition due to Agent Orange," among other disabilities, that was received at the RO on January 25, 2010.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is a disease associated with exposure to certain herbicide agents, including Agent Orange, that will be service connected on a presumptive basis for veterans who were exposed to herbicide agents during service.  The Veteran was found to have served in the Korean DMZ, and exposure to Agent Orange was presumed under 38 C.F.R. § 3.307(a)(6)(iv).  Here, the RO granted service connection on a presumptive basis effective the date that the Veteran's original claim of service connection for his cardiac disability was filed with VA.  

In analyzing this matter with an eye to identifying a legal basis for assignment of earlier effective dates, the Board notes the Veteran filed a claim for service connection for disabilities not relating to the heart in August 2009 and indicated he had been exposed to Agent Orange on the VA claim form.  In a September 2009 duty to assist letter, the RO inquired whether the Veteran was claiming a disability as a result of his alleged Agent Orange exposure.  In an October 2009 response, the Veteran indicated he was not claiming a disability related to Agent Orange exposure.  As such, the Board finds the Veteran's August 2009 claim indicating exposure to Agent Orange was not an informal application for service connection for ischemic heart disease.  

In his January 2011 notice of disagreement, the Veteran argued he was entitled to an earlier effective date because he had been diagnosed with heart disease in 2004.  A review of the Veteran's private and VA treatment records show he was diagnosed with coronary artery disease (CAD) in December 2004.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The treatment records documenting a diagnosis and treatment of ischemic heart disease (CAD) do not qualify as an informal claim for service connection because they do not identify service connection for ischemic heart disease as a benefit sought.  A close review of the record found that there was not any communication from the Veteran expressing an intent to seek service connection for ischemic heart disease with erectile dysfunction, or any other cardiovascular disability, prior to January 25, 2010.  

In his January 2011 notice of disagreement and August 2012 substantive appeal, the Veteran argued he was entitled to an earlier effective date under the Nehmer exception to the general rule for effective dates because ischemic heart disease was only added to the list of presumptive diseases associated with herbicide exposure effective August 31, 2010, and he could not have known to file a claim for service connection prior to then.  The Veteran filed his claim for service connection prior to August 2010, but the Board will address his argument that he is entitled to an earlier effective date under Nehmer nonetheless.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816.  The Veteran served in Korea, not in the country of Vietnam during the Vietnam War era, and is therefore not a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).  As such, he is not a Nehmer class member, and the exception to the general rule for effective dates does not apply in his case.  The Board recognizes the Veteran's argument that he should be entitled to the Nehmer exception because of his Agent Orange exposure in Korea, but the Board is bound by the laws and regulations of the VA.  The Board also notes that even if the Nehmer provisions were applied in the Veteran's case, it would not result in an effective date prior to January 25, 2010.  

Because the Veteran did not file a formal or informal application for service connection for ischemic heart disease prior to January 25, 2010, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for ischemic heart disease with erectile dysfunction.  Therefore, the claim for an earlier effective date for the grant of service connection must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than January 25, 2010, for the grant of service connection for ischemic heart disease with erectile dysfunction is denied.  


REMAND

The Veteran's service-connected ischemic heart disease with erectile dysfunction is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

In February 2013, the RO issued a supplemental statement of the case (SSOC) that cited pertinent VA treatment records from February 2013.  A review of the record shows such treatment records have not been associated with the Veteran's claims file.  VA treatment records were uploaded in Virtual VA (VA's electronic data storage system) in February 2013, but they do not include any records from February 2013 that are pertinent to the Veteran's ischemic heart disease.  As these treatment records are noted to contain pertinent information, and VA records are constructively of record, they must be secured.  Any updated treatment records should also be obtained.  

The Veteran was most recently afforded a VA cardiac examination in March 2010.  VA treatment records show he reported an increase in severity of related symptoms subsequent to then.  Given the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected ischemic heart disease with erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from June 2012 to the present that have not been associated with the record, including records from the Portland, Oregon VA Medical Center (VAMC) and the Roseburg, Oregon VAMC.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA cardiac examination to ascertain the current nature and severity of his service-connected ischemic heart disease.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 30 percent for ischemic heart disease with erectile dysfucntion.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


